Title: To George Washington from Timothy Pickering, 1 March 1796
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State March 1. 1796.
          
          The Director of the Mint has presented the inclosed statement to show at what rate he can probably import ten tons of sheet copper for the mint. He can purchase no more here and all that has been purchased has been coined. The rate of exchange being extremely favourable at this moment, he wishes to obtain your approbation of his estimate to enable him to obtain from the Treasury the sum stated, viz. 5540 dollars to purchase the bills necessary to effect the importation on the best terms. I am with the highest respect sir your most obt servt
          
            Timothy Pickering
          
        